Citation Nr: 0732295	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-39 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD) and 
depression, to include as secondary to pain associated with a 
service-connected cervical spine disability.  

2.  Entitlement to an initial rating in excess of 10 percent 
for diabetes mellitus from July 14, 2005, and in excess of 20 
percent from April 4, 2006.  

3.  Entitlement to an increased rating for osteoarthritis of 
the cervical spine, as a residual of a compression fracture 
at C-3, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel 


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, granting the veteran's 
claim for  service connection for diabetes mellitus and 
assigning a 10 percent evaluation therefor as of July 14, 
2005; granting entitlement to a 10 percent rating for 
residuals of a compression fracture at C-3 as of July 14, 
2005; and denying entitlement to service connection for 
depression.  As well, the RO by its January 2006 action 
granted a 10 percent rating for residuals of a fracture of 
the left thumb; however, no timely notice of disagreement 
with that action was received by VA and such matter is not 
currently before the Board for appellate review.  The RO 
should clarify, however, whether the veteran is currently 
seeking a rating in excess of 10 percent for his left thumb 
disorder.  

By additional rating action in October 2006, the RO assigned 
a 20 percent schedular evaluation for the veteran's diabetes 
mellitus, effective from April 4, 2006, while assigning a 20 
percent schedular rating for osteoarthritis of the cervical 
spine, as a residual of a compression fracture at C-3, 
effective from July 14, 2005.  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in June 2007.  A 
transcript of that proceeding is of record.  Notably, the 
veteran during the course of such hearing withdrew from 
appellate consideration the issue of his entitlement to a 
rating in excess of 20 percent for diabetes mellitus from 
April 4, 2006, and limited the issue as to the preceding 
period to that of his entitlement to a 20 percent rating, but 
none greater, for diabetes mellitus from July 14, 2005.  It, 
too, is noted that the record was ordered to remain open for 
a 90-day period to permit the veteran to submit additional 
evidence, but no such evidence was received within that 
period.  

The issues of the veteran's entitlement to service connection 
for depression and for an increased rating for osteoarthritis 
of the cervical spine, as a residual of a compression 
fracture at C-3, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the VA's 
Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  During the period from July 14, 2005, to April 3, 2006, 
the veteran's diabetes mellitus was treated with dietary and 
lifestyle changes and he credibly indicates that an oral 
hypoglycemic agent was prescribed for control of his diabetes 
during that period.  

2.  The veteran at his July 2006 hearing withdrew from 
appellate consideration the issue of his entitlement to a 
rating in excess of 20 percent for his diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial schedular 
rating of 20 percent for diabetes mellitus as of July 14, 
2005, have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 
7913 (2007).  

2.  The criteria for withdrawal of a substantive appeal by 
the veteran-appellant as to the issue of his entitlement to 
an initial rating in excess of 20 percent for diabetes 
mellitus from April 4, 2006, and prior thereto, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                                 
VCAA 

Where there is a clearly expressed intent to limit an appeal 
to a certain rating, higher ratings need not be considered.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In this 
instance, the veteran at his June 2007 hearing specifically 
limited his appeal for an initial rating for diabetes 
mellitus to the issue of whether a 20 percent evaluation is 
assignable therefor, effective from July 14, 2005, to April 
3, 2006.  Notice is taken  that the RO by its rating action 
in October 2006 assigned a 20 percent evaluation, effective 
from April 4, 2006.  

Given the foregoing, and inasmuch as evidence is presented 
warranting the assignment of an initial schedular evaluation 
of 20 percent for the period from July 14, 2005, to April 3, 
2006, the need to determine whether the RO has fully complied 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), as codified in 
pertinet part at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002) and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007), 
and interpreted by various Federal courts, is obviated.  

Initial Rating in Excess of Ten Percent for Diabetes Mellitus

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Service connection for type II diabetes mellitus was 
established by the RO through its rating decision of January 
2006.  At that time, a 10 percent rating was assigned under 
38 C.F.R. § 4.71a, DC 7913, effective from July 14, 2005.  
Given that the veteran timely appealed the initial rating 
assigned for his diabetes, the holding in Fenderson v. West, 
12 Vet. App. 119 (1999) is applicable.  Under Fenderson, at 
the time of an initial rating, separate or "staged" ratings 
may be assigned for separate periods of time based on the 
facts found.  Consequently, the issue presented for review at 
this juncture is whether a 20 percent schedular evaluation, 
alone, is for assignment for the veteran's diabetes from July 
14, 2005, to April 3, 2006, inclusive.  

A 40 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  38 C.F.R. § 4.119, DC 7913.  A 20 percent 
evaluation is assignable where diabetes mellitus requires 
insulin and a restricted diet, or an oral hypoglycemic agent 
and a restricted diet.  Id.  A 10 percent rating is warranted 
for diabetes mellitus manageable by restricted diet only.  
Id.  

In this instance, the record indicates that, since the 
initial diagnosis of the veteran's diabetes in early 2005, he 
has been instructed to regulate his activity levels and 
maintain a restricted diet.  In addition, the veteran has 
credibly indicated that an oral hypoglycemic agent was 
prescribed for control of his diabetes following its initial 
diagnosis, although he has declined to take the prescribed 
medication.  While the medical records provided do not 
indicate that was or was not the case, it is clear from the 
medical data only that one attending private physician began 
use of Metformin, one oral hypoglycemic agent in particular, 
for treatment of the veteran's diabetes on April 4, 2006.  On 
the basis of the foregoing, and with due consideration of the 
lifestyle and dietary restrictions imposed since July 14, 
2005, the Board finds that the disability picture presented 
more nearly approximates the criteria for the assignment of a 
20 percent schedular evaluation for the period from July 14, 
2004, to April 3, 2006.  To that extent, alone, the appeal is 
granted.  

Initial Rating in Excess of Twenty Percent for Diabetes 
Mellitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Here, the veteran, by means of hearing 
testimony in June 2007, later reduced to a writing, indicated 
that he desired to withdraw his appeal for entitlement to an 
initial rating in excess of 20 percent for his type II 
diabetes.  As such request was not subsequently retracted, 
nor was any additional notice of disagreement or substantive 
appeal as to that matter thereafter filed within the 
prescribed time limits, there remain no allegations of errors 
of fact or law for appellate consideration as to the 
veteran's claim for an initial rating in excess of 20 percent 
for diabetes mellitus.  Inasmuch as the Board does not have 
jurisdiction to review the appeal relating thereto, it must 
be dismissed.


ORDER

An initial 20 percent schedular evaluation is assigned for 
diabetes mellitus from July 14, 2005, to April 3, 2006, 
subject to those provisions governing the payment of monetary 
benefits.  

The appeal as to the veteran's entitlement to an initial 
rating in excess of 20 percent for diabetes mellitus is 
dismissed.





REMAND

It is contended by the veteran that his depression originated 
in or as a result of his period of military service, or, 
alternatively, as a result of his service-connected 
disabilities.  Notice is taken that the record identifies 
psychiatric diagnoses of depressive and personality 
disorders, a major depressive disorder, and post-traumatic 
stress disorder (PTSD), and the veteran avers, in effect, 
that much of his depression is PTSD-related and traceable to 
in-service stressors.  The Board finds that a claim for 
service connection for PTSD has been raised by the record and 
such claim is intertwined with the claim for service 
connection for depression.  Accordingly, the raised, 
intertwined claim must be developed for timely appellate 
review.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); EF 
v. Derwinski, 1 Vet. App. 324 (1991); Myers v. Derwinski, 1 
Vet. App. 127 (1991); Akles v. Derwinski, 1 Vet. App. 118 
(1991).  The Board further notes that, to date, no 
development or adjudication of the veteran's PTSD claim has 
been undertaken, to include ascertaining whether the veteran 
engaged in combat with the enemy and whether there is 
evidence with which to confirm his claimed inservice 
stressors, and such is deemed necessary prior to any 
adjudication of the merits of the veteran's claim for service 
connection for depression.  See Daye v. Nicholson, 20 Vet. 
App. 512 (2006) (one cannot conclude from the mere absence on 
a veteran's separation document of a medal or citation 
evincing combat that the veteran in fact did not engage in 
combat with the enemy); see also Pentecost v. Principi, 16 
Vet. App. 124 (2002) (corroboration of every detail of such a 
claimed stressor, including personal participation, is not 
required; independent evidence that the incident occurred is 
sufficient).

The Board also finds that a psychiatric examination is 
warranted to determine if the veteran meets the diagnostic 
criteria for PTSD and, if so, whether such is linked to a 
verified in-service stressor; and whether any currently 
existing disorder involving depression had its onset in 
service or is secondary to or aggravated by a service-
connected disability (i.e., pain associated with a cervical 
spine disability).  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.150(c)(4) (2007).

As this appeal involves a claim for secondary service 
connection, the Appeals Management Center (AMC) or RO should 
notify the veteran of an amendment to , 38 C.F.R. § 3.310, 
effective October 10, 2006.  See 71 Fed. Reg. 52744 (2006). 

Regarding the veteran's claim for increase for his service-
connected cervical spine disorder, notice is taken that he 
offered testimony at his June 2007 hearing that there had 
been a significant deterioration in the symptoms, including 
pain, associated with his service-connected osteoarthritis of 
the cervical spine, due to a compression fracture at C-3.  He 
also alleges that he was now bothered by radiculopathy and 
that a separate, compensable evaluation should be assigned 
therefor.  In light of the foregoing, further medical 
examination and opinion are needed in order to determine the 
current severity of his service-connected cervical spine 
disability and the relationship, if any, of claimed 
radiculopathy to such disorder.  To the extent any such 
radiculopathy or intervertebral syndrome is indicated, then 
initial rating action relating thereto must then also be 
undertaken by the RO/AMC.  

Accordingly, this portion of the veteran's appeal is REMANDED 
to the AMC or RO for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2007), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claim for direct and secondary 
service connection for depression and 
PTSD, to include notice of the amendment 
to 38 C.F.R. § 3.310, finalized as of 
October 10, 2006, see 71 Fed. Reg. 52744 
(2006), and his claim for increase for 
his service-connected cervical spine 
disorder, including claimed 
radiculopathy.  The veteran must be 
notified by written correspondence of any 
information and evidence not of record 
(1) that is necessary to substantiate his 
claims; (2) that VA will seek to provide; 
(3) that the veteran is expected to 
provide; and (4) must ask the veteran to 
provide any evidence in his possession 
that pertains to the claims.  38 C.F.R. 
§ 3.159(b)(1).  He should be also advised 
that the RO or AMC must obtain any 
relevant VA or other government records, 
such as those compiled by or on behalf of 
the service department, which are 
identified.  If requested, VA will assist 
him in obtaining updated records of 
treatment from private medical 
professionals or other evidence, provided 
that he supplies sufficient, identifying 
information and written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  Obtain all available service medical 
and personnel records of the veteran from 
the National Personnel Records Center or 
the applicable service department.  

3.  The veteran must be contacted in 
writing and afforded an opportunity to 
provide any additional information 
regarding the who, what, when, where, and 
how as to each of any claimed in-service 
engagements in combat with the enemy or 
claimed in-service stressors leading to 
the onset of his PTSD.  An appropriate 
period of time should then be permitted 
for a response.

4.  Thereafter, and regardless of whether 
or not the veteran responds to the 
request set forth in the preceding 
paragraph, the AMC/RO must thereafter 
enter a formal determination, following 
any development deemed necessary by the 
AMC or RO, as to whether the veteran 
engaged in combat with the enemy during 
his period of active duty.  Notice to the 
veteran of the determination entered and 
affording him a reasonable period to 
respond must follow.

5.  Regardless of whether or not the 
veteran responds to the request set forth 
in the preceding paragraph Number 4, the 
AMC/RO must prepare a written summary of 
all the in-service stressors claimed by 
the veteran to have led to the onset of 
his PTSD using all information regarding 
the veteran's claimed stressor(s) 
previously provided by him or others.  
This summary, along with a copy of the 
veteran's Department of Defense Form 214, 
his service personnel records, and all 
associated documents must then be sent to 
the United States Army & Joint Service 
Records Research Center (USAJSRRC) with a 
request that an attempt be made to 
corroborate the alleged stressor(s).  If 
additional information from the veteran 
is found by the USAJSRRC to be needed to 
conduct meaningful research, such 
information must be sought by the AMC/RO 
from the veteran.  If the veteran does 
not then respond, no further input from 
the USAJSRRC need be sought.

6.  Following receipt of the USAJSRRC 
report, as well as the completion of any 
additional development requested above or 
suggested by such organization, there 
must be prepared by the RO/AMC a written 
report detailing the nature of any in-
service stressful event(s), verified by 
the USAJSRRC or through other documents. 
If no stressor is verified, that should 
be so stated in such report.

7.  Thereafter, the RO/AMC must arrange 
for the veteran to be afforded a VA 
psychiatric examination to determine (a) 
if he meets the diagnostic criteria for 
PTSD and, if so, whether such is linked 
to a verified in-service stressor, and 
(b) whether any currently existing 
disorder involving depression had its 
onset in service or is secondary to or 
aggravated by service-connected 
disabilities.  The RO must inform the 
psychiatrist of the verified in-service 
stressor(s) and forward the claims folder 
in its entirety to that psychiatrist for 
review.  The psychiatric evaluation must 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive mental status evaluation 
and any tests deemed as necessary.  All 
psychiatric diagnoses must then be set 
forth in detail.  

The examiner must then offer an opinion 
addressing the following questions:

(a)  Does the veteran meet the 
diagnostic criteria for PTSD as 
defined by the American 
Psychiatric Association's 
Diagnostic and Statistical 
Manual of Mental Disorders (4th 
ed. 1994)?  If so, is it at 
least as likely as not (50 
percent or greater probability) 
that the veteran's PTSD is 
causally linked to any verified 
in-service stressor(s)?

(b)  Is it at least as likely 
as not that any currently 
diagnosed acquired psychiatric 
disorder, including depression 
had its onset during the 
veteran's period of service 
from August 1968 to August 1972 
or, as applicable, within the 
one-year period immediately 
following service discharge?

(c)  Is it at least as likely 
as not (50 percent or greater 
probability) that any currently 
diagnosed, acquired psychiatric 
disorder, including depression 
was caused or aggravated by his 
service-connected disabilities 
(currently, osteoarthritis of 
the cervical spine, type II 
diabetes, residuals of a left 
thumb fracture, and a left 
wrist scar)?  

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended onset date 
or causal relationship or finding of 
aggravation, whereas less likely weighs 
against the claim.

The examiner is also informed that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
disability versus a temporary flare up of 
symptoms.  It represents a permanent 
increase in severity, beyond its natural 
progression.

The physician is requested to provide a 
rationale for any opinion provided, 
preferably with citation to the clinical 
record.  If the examiner determines that 
an aggravation of the veteran's 
depression has occurred, to the extent 
that is possible, he or she should 
provide the approximate degree of 
severity of the veteran's depression (the 
baseline level of functional impairment) 
before the onset of aggravation (e.g., 
slight then, moderate now).

If the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate. 

8.  The veteran must also be afforded a 
VA orthopedic examination in order to 
evaluate the current severity of his 
service-connected residuals of a 
compression fracture of C-3 with 
osteoarthritis of the cervical spine.  
The examining physician should be 
furnished the veteran's claims folder for 
his or her review in conjunction with 
this examination.  Such evaluation must 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation, 
including detailed range of motion 
studies of the cervical spine, and any 
diagnostic testing deemed necessary.  

The examiner is specifically asked to 
note any and all indicia of radiculopathy 
and/or intervertebral disc syndrome that 
are part and parcel of the veteran's 
service-connected cervical spine disorder 
or secondary thereto.  To the extent that 
such is indicated, the degree of any 
resulting nerve paralysis or the number, 
if any, of resulting incapacitating 
episodes of intervertebral syndrome (an 
incapacitating episode is defined by 
regulation as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician) must be fully described, 
including their duration in weeks and the 
number of such episodes occurring in a 
12-month period.  

This evaluation must also include 
complete range of motion studies of the 
cervical spine with special attention to 
when, (in terms of degrees of motion), 
the veteran experiences pain, fatigue, 
weakness of any other relevant DeLuca 
factors.  The clinician is requested to 
opine whether it is at least as likely as 
not (50 percent or more likelihood) that 
the veteran has any additional loss of 
function (i.e., motion) of the cervical 
spine due to pain or flare-ups of pain, 
supported by adequate pathology; and 
whether it is at least as likely as not 
the veteran has any additional functional 
loss due to weakened movement, excess 
fatigability, incoordination, or flare- 
ups of such symptoms or any other 
relevant symptoms or signs.  Such 
determinations should be expressed, if 
feasible, in terms of additional loss of 
motion of the cervical spine.

9.  Lastly, the AMC/RO must prepare a 
rating decision adjudicating or 
readjudicating the veteran's claim for 
entitlement to service connection for 
depression and PTSD on the basis of all 
the evidence on file and all governing 
legal authority, inclusive of 38 C.F.R. 
§ 3.304(f) (2007), as well as his claim 
for increase for residuals of a 
compression fracture at C-3, including 
osteoarthritis of the cervical spine.  If 
any benefit sought on appeal remains 
denied or not granted to the veteran's 
satisfaction (i.e., claim for an 
increased rating), the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  No inference should be drawn as 
to the outcome of this matter by the actions herein 
requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


